           Case 1:19-cv-00451-AWI-SAB Document 67 Filed 08/16/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   AUTUMN ZETZ, et al.,                                Case No. 1:19-cv-00451-AWI-SAB

12                  Plaintiffs,                          ORDER GRANTING STIPULATED
                                                         REQUEST TO MODIFY SCHEDULING
13           v.                                          ORDER AND CONTINUE TRIAL DATE

14   BOSTON SCIENTIFIC CORP.,                            (ECF No. 66)

15                  Defendant.

16

17          The trial date in this matter has been continued multiple times, most recently on March 1,

18 2021. (ECF No. 59.) On August 16, 2021, the parties filed a stipulated request to again continue

19 the trial date and associated deadlines. (ECF No. 66.) The parties proffer that since the last
20 continuance, the parties have actively litigated and engaged in settlement discussions. (Id. at 3-

21 4.) However, on June 7, 2021, Plaintiff Autumn Zetz underwent a second surgery that Plaintiffs

22 attribute to the claims underlying this litigation. (Id. at 4.) The surgeon, located in Arizona, has

23 already been deposed in this action. (Id.) The parties proffer that the surgeon will likely need to

24 be deposed again, as well as another treating doctor of Plaintiff Autumn Zetz. (Id.) The parties

25 proffer the depositions will be limited to two hours. (Id.) Additionally the parties believe

26 updated medical records and supplemental testimony of the doctors and Plaintiff Autumn Zetz
27 will likely warrant supplemental expert reports. (Id.)

28 / / /


                                                     1
           Case 1:19-cv-00451-AWI-SAB Document 67 Filed 08/16/21 Page 2 of 3


 1          The nonexpert discovery deadline expired prior to the last modification of the scheduling

 2 order; the expert discovery deadline expired on June 29, 2021; and the dispositive motion

 3 deadline is set to expire in one day, on August 17, 2021. It appears the parties did not adequately

 4 anticipate the need for additional discovery following the surgery in early June, or were not

 5 prepared to submit dispositive motions and are now requesting a continuance on the eve of the

 6 deadline. As to the dispositive deadline, the parties only proffer that there is “simply not enough

 7 time for the Parties to take the steps necessary to investigate Mrs. Zetz’s ongoing medical care

 8 related to the device and claims at issue in this litigation before this deadline.” (Id. at 4-5.)

 9 Nonetheless, the Court finds good cause to continue the trial date and associated deadlines based

10 on the recent surgery.

11          The parties only propose one new deadline for discovery, referred to generally as

12 “[d]iscovery deadline.” (Id. at 5.) The Court shall reopen nonexpert and expert discovery for the

13 limited purpose of obtaining updated medical records, deposing the relevant doctors, and

14 obtaining supplemental expert reports, and expects the parties to accommodate the delineation of

15 nonexpert and expert discovery as to complete all before the one deadline. The Court shall also

16 extend the pre-trial conference and trial dates further than requested due to the proximity to the

17 requested dispositive motion filing deadline.

18          Pursuant to the parties’ stipulation, IT IS HEREBY ORDERED that the scheduling order

19 is further modified as follows:
20          1.     Nonexpert and Expert Discovery Deadline: November 19, 2021;

21          2.     Dispositive Motion Filing Deadline: January 20, 2022;

22          3.     Pre-trial Conference: May 19, 2022, at 10:00 a.m. in Courtroom 2 before United

23                 States District Judge Anthony W. Ishii; and

24          4.     Trial: July 12, 2022, at 8:30 a.m. in Courtroom 2 before United States District

25                 Judge Anthony W. Ishii.

26 / / /
27 / / /

28 / / /


                                                    2
             Case 1:19-cv-00451-AWI-SAB Document 67 Filed 08/16/21 Page 3 of 3


 1 All other dates and aspects of the scheduling order, as previously modified, shall remain in

 2 effect.

 3
     IT IS SO ORDERED.
 4

 5 Dated:      August 16, 2021
                                                     UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                 3
